PER CURIAM.
The record in this ease shows that the appeal to this court was taken by the serving and filing of notice of appeal on the 7th day of October, 1930; that the record was settled on the 21st day of July, 1930; that, since the service and filing of the notice and undertaking on appeal, no extension of time has been granted for the service of appellant’s brief, nor have any other steps whatever been taken toward the prosecution of such appeal.
Therefore the said appeal is deemed to have been abandoned, and the judgment appealed from is affirmed.